Citation Nr: 0607539	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Veteran represented by:	


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION


The veteran served on active duty from October 1966 to 
October 1970 and from November 1990 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issue of entitlement to service connection for a right 
shoulder disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his periods of military service, and there is no 
credible supporting evidence that any of the claimed 
inservice stressors associated with PTSD occurred.  

2.  The veteran does not suffer from PTSD attributable to a 
verified service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in April 2004 and February 2005, as well as 
by the discussions in the rating decisions, statement of the 
case (SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  In addition to 
providing the laws and regulations, additional documents of 
record, to include the rating decisions of record, the SOC 
and SSOCs included a summary of the evidence and a discussion 
of the facts of the case.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of Veterans Claims Assistance Act (VCAA), after 
passage of the VCAA, the RO sent the veteran the above 
mentioned letters in April 2004 and February 2005 which 
included the laws and regulations.  A notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.  After receipt of the 
content-complying letters from 2004 and 2005, his claim was 
readjudicated based upon all the evidence of record as 
evidenced by a July 2005 SSOC.  There is no indication that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Of record are numerous VA examination reports.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issue of service connection is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Service Connection

The veteran is claiming service connection for PTSD.  Service 
connection may be established by a showing that the veteran 
currently suffers from a disorder that is attributable to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Governing regulations, prior to March 7, 1997, provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (1996).  On June 18, 
1999, and retroactive to March 7, 1997 the regulation 
governing PTSD claims was amended.  Establishing service 
connection for PTSD now requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

The amended version of § 3.304(f) removed the requirement of 
a "clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen, supra; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2004).  See also Patton v. West, 12 
Vet. App. 272 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, it is noted that the veteran had two periods of 
active duty.  His military occupational specialty from 
October 1966 to October 1970 was in aircraft maintenance.  
During his second period from November 1990 to June 1991, his 
specialty was as a medical supply specialist.  While his 
service records show that he was awarded numerous awards and 
commendations during his service periods, none of them 
suggest that he actually was engaged in combat (and he has 
not contended otherwise).  

The service medical records are negative for complaints of, 
or treatment for, a psychiatric condition during service.  
Post service records show that the veteran submitted a 
statement in October 1999 in which he alleged inservice 
stressors.  The stressors as related by the veteran in this 
statement and at the time of VA examination in April 2000 
included fear of exposure to chemical weapons.  When 
delivering supplies to bases and hospitals without an escort, 
he saw injured soldiers and dead bodies and accidents where 
animals and humans were decapitated or mutilated.  He 
occasionally was asked to unload patients from airplanes.  
While delivering supplies to a prisoner of war camp, he saw 
prisoners with sores, wounds, and other illnesses.  He also 
reported exposure to nightly scud attacks.  He also related 
that shortly after his arrival in the Persian Gulf, the 
soldiers were ordered to build bunkers because of scud 
attacks.  Some inexperienced soldiers did not build their 
bunkers correctly, and he witnessed the bunker collapsing on 
them.  He did not report that these soldiers were seriously 
injured or killed from this incident.  

At the time of VA psychological examination in April 2000, 
the examiner noted that the claims folder was reviewed.  
Following evaluation, the examiner opined that there were no 
symptoms of PTSD.  Instead, a diagnosis of anxiety was given.  

Additional records include an October 2000 VA mental health 
document in which a tentative diagnosis of PTSD was made by a 
clinical psychologist.  A November 2000 VA record does not 
include diagnosis of PTSD.  At this time, the veteran stated 
that he did not do enough during the Vietnam War because he 
was part of an Air Force ground crew.  After that war, he 
recalled seeing the cover of a magazine with a young 
Vietnamese burn victim on it.  He immediately felt that a 
plane he worked on was responsible.  He researched the 
incident and found that another plane dropped the napalm.  
However, he felt extreme guilt .  

Subsequently dated VA records include an April 2001 entry 
where it was noted that the veteran was being seen for 
individual therapy for treatment of PTSD.  The diagnosis by 
clinical psychologist was PTSD secondary to Vietnam combat.  
VA records dated in 2002 show a past history of PTSD, and VA 
records in 2004 reflect that he was seen for individual 
therapy for PTSD.  Many records reflect a diagnosis of 
obsessive compulsive disorder.  

After review of the entire claims file, the Board concludes 
that service connection for PTSD is not warranted.  The VA 
examination report in 2000 showed that the veteran did not 
meet the full criteria for a diagnosis of PTSD.  While PTSD 
was noted in subsequently dated records, it was apparently 
based on a history as described by the veteran and not with 
review of the claims file.  Even assuming, however, for the 
sake of argument that the veteran does suffer from PTSD, the 
issue in this case is whether a diagnosis of PTSD can be 
attributed to an inservice stressor.

There is no persuasive evidence showing that the veteran 
engaged in combat with the enemy, and he does not allege 
otherwise,  In fact, in statements he has made it clear that 
he feels guilt for his lack of participation in actual 
combat.  With regard to the question of whether the veteran 
engaged in combat, the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran has participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It is noted that evidence of participation 
in a combat campaign does not equate to engaging in combat 
for purposes of 38 U.S.C.A. § 1154(b).

Based on the overall record to include the veteran's own 
assertions, the Board concludes that the weight of the 
evidence is against a finding that he participated in combat 
with the enemy.  Since the record does not show that he 
engaged in combat, his statements alone regarding the claimed 
stressors may not be accepted, but must be corroborated.

As noted above, the veteran provided numerous statements, 
including statements to physicians, where he described his 
claimed in-service PTSD stressors.  However, he has not 
provided details that would allow for his alleged stressors 
to be verified.  For example, names of fellow soldiers who he 
knew who were hurt or killed have not been provided.  
Additionally, while a clinical psychologist noted that the 
veteran's PTSD was related to combat in Vietnam, this is 
clearly incorrect as the veteran was in Thailand as evidenced 
in his military records.  

The Board sympathizes with the veteran's position and 
acknowledges his service.  The Board also acknowledges the 
veteran's assertions regarding the hazards and incidents of 
his service.  But, as indicated above, even if the Board 
assumes that the veteran has PTSD, his statements are not 
enough by themselves to verify the stressors, and there must 
be credible supporting evidence that the claimed stressors 
occurred.  The Board also emphasizes that mere presence in a 
combat zone is not sufficient, solely in and of itself, to 
support a diagnosis of PTSD.  A stressor must consist of an 
event during service.  Zarycki, supra.  While the veteran has 
described several events, there has been no verification of 
such events.  Although reference is made to the veteran 
receiving therapy for PTSD, applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  The medical 
examiners that link his PTSD with service are relying solely 
on history of the claimed stressors furnished by the veteran 
and not any independent verification of those stressors.  A 
diagnosis of PTSD which is based on an examination that 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  In sum, the evidence 
does not show that the veteran engaged in combat and the 
alleged stressors raised by the veteran have not been 
verified.  Thus, even if PTSD is currently existent, it has 
not been attributed to any verified in-service stressor and 
service connection is not warranted.

The veteran may always reopen his claim by submitting 
corroborating evidence that the stressors occurred.

In reaching this determination, the Board is finds that 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran contends that current right shoulder problems are 
of service origin or secondary to his service-connected left 
shoulder disorder.  

Review of the service medical records is negative for right 
shoulder complaints or problems.  The veteran was seen, 
however, when he was with the Army National Guard on more 
than one occasion for such complaints.  Specifically, he 
reported right shoulder problems in 1977 and 1986, especially 
in damp weather.  No chronic disorder was indicated.  
Apparently, no right shoulder problems were noted when the 
veteran entered service in 1990.  It is noted, however, that 
he injured his left shoulder during his second period of 
service.  Shortly after discharge in June 1991, he continued 
to be seen for shoulder complaints.  Usually, he reported 
left shoulder problems, but, occasionally, he reported right 
shoulder problems also.  In the latter months of 1991 and in 
subsequent years, the veteran continued to be seen for 
bilateral shoulder complaints and, ultimately, degenerative 
arthritis was seen in the right shoulder in 1997.  

While a VA examination was recently conducted in 2005, the 
examiner did not address the etiology of the veteran's right 
shoulder condition (now diagnosed as right shoulder 
acromioclavicular (AC) joint degenerative joint disease (DJD) 
and rotator cuff insufficiency with chronic recurrent pains).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be afforded a 
VA orthopedic examination to determine 
whether his current right shoulder 
disorder is of service origin or was 
caused or aggravated by his service-
connected left shoulder condition.  
Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is very 
likely, at least as likely as not (50 
percent or more likelihood), or highly 
unlikely that any right shoulder disorder 
present is causally related to any 
incident of service or whether it is at 
least as likely as not that it was caused 
or aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service connected left 
shoulder disorder.  The examiner is also 
asked to provide a rationale for any 
opinion expressed, preferably with 
citation to the clinical record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

2.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claim for service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


